DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1, 2, 4-8, 10, 12
Withdrawn: 
NONE
Rejected:
1, 2, 4-8, 10, 12
Amended: 
NONE
New: 
12
Independent:
1, 12


Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 depends on canceled claim 9. For the purposes of this office action, claim 10 will be considered to be dependent on independent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-134212A (JP’212).
JP’212 teaches an Al-Mg-Si alloy wire consisting of 0.2-1.0% Si, -0.6% Fe, 0.2-1.0% Mg (abstract), and optionally -0.1% Ti +V [0014], optionally -0.1% Mn -0.2% Cu [0013], -0.2% total Ni+Cr+B [0014], which overlaps the claimed ranges of Mg, Si, Fe, and “at least one selected from” Cu, Mn, Ni, Cr, V. JP’212 does not teach the presence of any elements clearly excluded by the instant “consisting of” transitional phrase, combined with “balance containing Al and inevitable impurities”. 
JP’212 does not specify the formation of “fibriform metallographic structure”, the average size of a crystal grain perpendicular to a longitudinal direction, or the hardness of the prior art material. However, JP’212 teaches a substantially similar process of forming said Al-
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.14
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.07
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    8.43
                
            
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.50
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.25
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    5.89
                
            

Because JP’212 teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure), then substantially the same microstructure and mechanical properties are expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, hardness).  Therefore it is held that JP’212 has created a prima facie case of obviousness of the presently claimed invention.

Claim 1, 2, 4-8, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2015/0235729).
Concerning claims 1 and 12, Yoshida teaches an Al-Mg-Si alloy wire consisting of 0.1-1% Si, 0.1-1.4% Fe, 0.1-1% Mg , 0.1-1.4% Fe, 0-1% Cu,0-0.50% Ni (abstract) which overlaps the claimed ranges of Mg, Si, Fe, and “at least one selected from” Cu, Ni, etc. Additionally, Yoshida teaches examples with: 0.50% Mg, 0.50% Si, 0.20% Fe, 0.05% Mn, 0.10% Ni, 0.010% Ti, 0.005% B (see Table 1, ex, 1-14), which falls within the presently claimed alloying ranges (wherein Ti and B are inevitable impurities, see [0041] of the instant specification). Yoshida does not teach 
Concerning the amendment to claim 1 of an aluminum alloy wire rod with a certain diameter, Yoshida teaches the final diameter of the Al-Mg-Si alloy wire is 0.1-0.5mm for fine wire [0047], wherein 0.1 mm touches the boundary of the claimed maximum and therefore meets the instant limitation.
Yoshida does not specify the formation of “fibriform metallographic structure”, the average size of a crystal grain perpendicular to a longitudinal direction (claim 1, 12), the aspect ratio (cl. 2), the hardness (claim 1, 12), TS (claim 10). However, Yoshida teaches a substantially similar process of forming said Al-Mg-Si alloy, with a high degree of working (deforming a wire with a diameter 9.5 mm to diameter 0.3 mm, see Yoshida at examples 1 & 2, which is equivalent to a working ratio of 6.9; deforming a wire with a diameter 9.5 mm to diameter 0.1 mm is equivalent to a working ratio of 9.1):
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.3
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.15
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    6.9
                
            
                
                    η
                    =
                    l
                    n
                    
                        
                            a
                            r
                            e
                            a
                             
                            i
                            n
                            i
                            t
                            i
                            a
                            l
                        
                        
                            a
                            r
                            e
                            a
                             
                            f
                            i
                            n
                            a
                            l
                        
                    
                    =
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            9.5
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    π
                                    *
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            0.1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    l
                    n
                    
                        
                            
                                
                                    4.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    0.05
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    9.1
                
            
Because Yoshida teaches an overlapping alloy subjected to a high degree of working (which the instant specification relates is critical to achieving the claimed microstructure), then substantially the same microstructure and mechanical properties are expected to be present in the prior art material, as for the instant invention (such as fibrous structure, grain size, grain 
Concerning claims 2 and 10, see above discussion of grain aspect ratio and TS.
Concerning claims 4-7, Yoshida teaches forming said Al-Mg-Si alloy into a wire used for electronic device conductors [0070], which meets the “ conductive member” limitation as recited in instant claim 4. Concerning claim 5, Yoshida teaches said aluminum alloy can be used as a battery cable [0070], which meets the claimed “battery member” limitation. Concerning claims 6 and 7, it would have been within the level of one of skill in the art, to have formed the Al-Mg-Si alloy of Yoshida into “a fastening component” (as described in the instant specification) or “a spring component” (as described in the instant specification), because Yoshida has good fatigue resistance and elongation [0015].
Concerning claim 8, Yoshida teaches said aluminum alloy is suitable to be used as a conductor of an electric wiring structure [0003], and therefore meets the instant “structural member” substantially as described in the instant specification.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied above, further in view of Couper (US 6,364,969).
Concerning claims 6-7, Yoshida does not mention forming said Al-Mg-Si alloy into a fastening component or a spring component. However, Couper teaches 6xxx series alloys are widely used in architectural/structural/electrical applications (column 1, line 12). It would have been obvious to one of ordinary skill in the art, given the disclosure of Couper, to have formed the 6xxx series alloy of Yoshida into structural components such as a fastening component, or 

Response to Amendment
In the response filed 12/15/21 applicant amended claim 1, added new claim 12, and submitted various arguments traversing the rejections of record.
Applicant’s argument that the prior art of JP’212 does not teach or suggest the amended wire diameter of claim 1 has been found persuasive. JP’212 teaches the final diameter of the Al-Mg-Si alloy wire is 0.14-0.5mm (abstract, [0015]), which does not meet the amended maximum diameter of 0.1mm (claim 1). The closest prior art to amended claim 1 (and dependent claims 2, 4-8, 10) is held to be Yoshida, see rejection supra.
Concerning the rejection of claim 12 over JP’212, applicant's argument that JP'212 necessarily teaches heat treating at 200C in order to achieve a high conductivity (arguments page 7), and wherein a high degree of working cannot be performed since working cracks occur in the material (arguments p 10), and therefore JP'212 does not have the claimed microstructure (arguments p 10) has not been found persuasive. The order of the cold working and heat treatment steps detailed by the instant invention, applied prior art of JP'212, and related "reference 1" (US 2013/0264115) are not the same. The instant invention emphasizes the importance of not heat treating by aging PRIOR to cold working (creating precipitates prior to high amounts of cold working can cause cracks, and therefore high degree of working cannot be performed), see also Declaration filed 3/19/21 at page 3. Neither Reference 1 nor the applied prior art of JP'212 teach aging PRIOR to cold working. Further, JP'212 appears to teach 
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).

As applied to the instant case, the deviations in timing have not been appropriately explained, and applicant/declarant has not clearly shown JP'212 necessarily teaches heat treating at 200C in order to achieve high conductivity.
Applicant discusses Document 2 (JPS45-11615B) as connecting an intermediate heat treatment at 200C to high conductivity of 54% (arguments p 8); as well as Document 3 (JPS53-76114A1) as connecting both intermediate heating and final heating to high conductivity (arguments p 9). However, this does not appear to limit the prior art from high degrees of deformation, and therefore would not appear to limit JP'212 from high degrees of deformation (arguments p 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/13/22